11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Perry Rodney Howe
Appellant
Vs.                   No. 11-03-00133-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
withdraw his appeal.  Appellant states that
his counsel explained the consequences of withdrawing his appeal and that he
does not wish to further pursue this appeal. 
The motion is signed by appellant.
  The
motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.2(a).  
 
PER CURIAM
 
June 12, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.